Name: Commission Regulation (EC) No 2254/1999 of 25 October 1999 amending Regulation (EEC) No 2385/91 laying down detailed rules for certain special cases regarding the definition of sheep meat and goat meat producers and producer groups
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural policy;  animal product;  regions of EU Member States
 Date Published: nan

 Avis juridique important|31999R2254Commission Regulation (EC) No 2254/1999 of 25 October 1999 amending Regulation (EEC) No 2385/91 laying down detailed rules for certain special cases regarding the definition of sheep meat and goat meat producers and producer groups Official Journal L 275 , 26/10/1999 P. 0009 - 0010COMMISSION REGULATION (EC) No 2254/1999of 25 October 1999amending Regulation (EEC) No 2385/91 laying down detailed rules for certain special cases regarding the definition of sheep meat and goat meat producers and producer groupsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3493/90 of 27 November 1990 laying down general rules for the grant of premiums to sheep meat and goat meat producers(1), as last amended by Regulation (EC) No 233/94(2), and in particular Article 2(4) thereof,Whereas:(1) Regulation (EEC) No 3493/90 lays down the conditions under which farmers practising transhumance are to be regarded as producers in less-favoured areas. That Regulation lays down in particular that only those farmers whose holdings are located in certain geographical areas to be determined are to be so regarded;(2) Commission Regulation (EEC) No 2385/91 of 6 August 1991 laying down detailed rules for certain special cases regarding the definition of sheep meat and goat meat producers and producer groups(3), as last amended by Regulation (EC) No 2143/96(4), specifies those geographical areas;(3) a further examination has shown that the list of geographical areas contained in the Annex to Regulation (EEC) No 2385/91 should be extended;(4) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats,HAS ADOPTED THIS REGULATION:Article 1The section of Part I of the Annex to Regulation (EEC) No 2385/91 relating to the geographical areas in the autonomous community of Valencia is hereby replaced by the Annex hereto.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply to applications submitted in respect of the 1999 and subsequent marketing years.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 October 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 337, 4.12.1990, p. 7.(2) OJ L 30, 3.2.1994, p. 9.(3) OJ L 219, 7.8.1991, p. 15.(4) OJ L 286, 8.11.1996, p. 10.ANNEX>TABLE>